Citation Nr: 1139128	
Decision Date: 10/20/11    Archive Date: 10/25/11

DOCKET NO.  10-18 219A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma


THE ISSUE

Entitlement to a benefits payment rate in excess of 60 percent for educational assistance under Chapter 33 (Post-9/11 GI Bill), Title 38 of the United States Code.


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel



INTRODUCTION

The Veteran had active military service from April 2003 to April 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 decision of the Education Office at the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which granted educational assistance benefits under the Post-9/11 GI Bill at the payment rate of 50 percent.

The Board remanded this case in June 2011 for additional development.  The RO conducted that development and issued a July 2011 Supplemental Statement of the Case granting an increased payment rate of 60 percent.

An appellant will generally be presumed to be seeking the maximum benefit allowed by law or regulations, and it follows that such a claim remains in controversy where less than the maximum benefit is allowed.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  An appellant may limit an appeal to less than the maximum benefit.  Id.  The Veteran did make a specific argument in favor of the 60 percent payment rate in his May 2010 VA Form 9.  In his February 2010 Notice of Disagreement, the Veteran argued that he should have a much greater level of aggregate service for educational assistance benefits under the Post-9/11 GI Bill.  As the Veteran has taken inconsistent positions as to the level of benefit sought, the Board will assume that he seeks the maximum benefit possible and retain jurisdiction over the case.


FINDINGS OF FACT

1.  The Veteran had 36 months of service under a loan repayment program and twelve months service not under a loan repayment program.

2.  The Veteran was discharged for completion of his period of service, not for a disability.


CONCLUSION OF LAW

The criteria for a rate of payment in excess of 60 percent for educational assistance under Chapter 33, Title 38, United States Code, have not been met.  38 U.S.C.A. §§ 3301, 3311, 3313 (West Supp. 2011); 38 C.F.R. §§ 21.9505, 21.9640 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's education claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011)), imposes obligations on VA in terms of its duties to notify and assist claimants.  For educational assistance claims, the regulations delineating the specific notification and assistance requirements are set forth in 38 C.F.R. §§ 21.1031, 21.1032.  These provisions apply to the Post 9/11 GI Bill program.  38 C.F.R. § 21.9510 (2010).  In this case, however, the essential facts are not in dispute; the case rests on the interpretation and application of the relevant law.  The Veterans Claims Assistance Act of 2000 does not affect matters on appeal when the issue is limited to statutory interpretation.  See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also VAOPGCPREC 2-2004 (2004), 69 Fed. Reg. 25180 (2004) (holding that VCAA notice was not required where evidence could not establish entitlement to the benefit claimed).  There is no possibility that any additional notice or development would aid the Veteran in substantiating his claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); see Dela Cruz.  Thus, any deficiency of notice or of the duty to assist constitutes merely harmless error.

The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board remanded this case in June 2011 to obtain the Veteran's DD 214 to resolve a conflict regarding the Veteran's dates of service.  The Veteran's DD 214 was obtained.  The Board finds that the RO complied fully with June 2011 remand instructions.  Further remand for additional development of the prior remand instructions is not warranted.  See Stegall.

II. Post 9/11 GI Bill Payment Rate

Congress enacted the Post 9/11 Veterans Educational Assistance Act of 2008 in June 2008.  See Pub. L. 110-252, Title V, §§ 5002-5003, June 30, 2008.  This represented a new program of education benefits designed for veterans who served on active duty after September 11, 2001.  The change in the law was effective from August 1, 2009.  The provisions of the Act are codified at 38 U.S.C.A. §§ 3301-3324 (West Supp. 2010) with the implementing regulations found at 38 C.F.R. §§ 21.9500-21.9770 (2010).

As noted above, the July 2011 Supplemental Statement of the Case (SSOC) granted the Veteran entitlement to educational assistance under Chapter 33 at a 60 percent rate, reflective of at least 12 months, but less than 18 months, of creditable active duty service after September 10, 2001.  38 C.F.R. § 21.9640.

38 C.F.R. §  21.9640 provides the basis for the amount of benefits a veteran is supposed to receive, under the post-9/11 GI bill, based on length of service.  That section indicates that VA will determine the amount of educational assistance payable under 38 U.S.C. chapter 33 as provided in this section. 

The Veteran served on active duty from April 3, 2003, to April 2, 2007.  Any service for repayment of a loan is not countable for Post 9/11 GI Bill benefits.  38 C.F.R. § 21.9505, Active Duty (3)(iv).  The Veteran had three years obligation under a Department of Defense Loan Repayment Program (LRP).  The RO consulted the Department of Defense database which reflected that the Veteran had received payment for three years under the LRP.  The Veteran stated in his February 2010 Notice of Disagreement that he thought that the LRP should only count from April 2003 to October 2005, giving him approximately 519 days not under the LRP.  The Veteran retracted this in his May 2010 VA Form 9, indicating that he did have three years under the LRP.  Subtracting three years from his service excludes the period of April 3, 2003, to April 2, 2006.  Thus, the Veteran had service countable for the Post 9/11 GI Bill from April 3, 3006, to April 2, 2007, a period of twelve months.  

Aggregate length of creditable active duty service after September 10, 2001, determines the percentage of maximum amounts payable.  The table is as follows, in relevant part: 

At least 36 months 100 
At least 30 continuous days (Must be discharged due to service-connected disability) 100 
At least 30 months, but less than 36 months 90 
At least 24 months, but less than 30 months 80 
At least 18 months, but less than 24 months 70 
At least 12 months, but less than 18 months 60 

38 C.F.R. § 21.9640(a).  The Veteran had service countable for the Post 9/11 GI Bill from April 3, 3006, to April 2, 2007, a period of twelve months.  Even if the Veteran's February 2010 calculation of 519 days was correct, he would have less than 18 months service.  The Board finds that the Veteran had less than 18 months qualifying service under the Post 9/11 GI Bill.  The Veteran's DD 214 notes that the Veteran was released from active duty in April 2007 for completion of required active service.  The authority for the separation was Army regulation A.R. 635-200, Chap 4.  That provision allows for a service member to be separated upon expiration of enlistment or fulfillment of service obligation.  The separation code or separation program designator was "MBK."  This code is used when there is a voluntary release or transfer to another service component.  The Veteran was also given a reentry code of "1", used for those servicemembers who would be reaccepted to service.  The DD 214 notes that the Veteran was transferred to the Army Reserve.  He has not alleged discharge for a service-connected disability.  The Board finds that the Veteran did not have a minimum of 30 days service with discharge for a service-connected disability.  As such, the Board concludes that the criteria for a payment rate in excess of 60 percent are not met.  

The Board finds that the preponderance of the evidence is against a determination that the Veteran had more than twelve months creditable service for Post 9/11 GI Bill education assistance benefits.  Similarly, the preponderance evidence of record shows that he was not discharged for a disability, much less a service-connected disability.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to a benefits payment rate in excess of 60 percent for educational assistance under Chapter 33 (Post-9/11 GI Bill), Title 38 of the United States Code is denied.




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


